Erwin, C. J.
This action was brought by the above named petitioner, by petition filed in the circuit court, asking to be let to bail. The charge against the petitioner is murder in the first degree. The allegations of the petition are that the proof against him is not evident nor the presumption strong. After a hearing by the court the petition'was denied and the petitioner remanded to the custody of the sheriff of the county. Realizing that what may be said by this court in regard to the evidence may be commented on in the trial of the cause, we refrain from commenting on the same *507except to say that we are of the opinion that the proof of guilt as shown by the record is such that the petitioner should be let to bail pending the hearing of the cause.
It is ordered that the judge of the Jay Circuit Court admit petitioner to bail in such sum as, in his opinion, will secure petitioner’s attendance at the trial of the cause.